Citation Nr: 0107491	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  94-36 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for chronic low back pain with sciatica from December 11, 
1987, through January 10, 1993.

2.  Entitlement to a total disability evaluation for 
compensation based on individual unemployability prior to 
January 11, 1993.

[The issues of whether there was clear and unmistakable error 
of fact or law in a decision, dated March 21, 1990, of the 
Board of Veterans' Appeals, and entitlement to an effective 
date earlier than December 11, 1987, for a grant of 
entitlement to service connection for chronic low back pain 
with sciatica, are the subjects of separate Board decisions 
of the same date.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, B.C. 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to September 
1978.

By its decision, dated May 6, 1993, the Board of Veterans' 
Appeals (Board) denied entitlement of the veteran to an 
effective date earlier than December 11, 1987, for a grant of 
entitlement to service connection for chronic low back pain 
with sciatica.  A motion for reconsideration of such decision 
was thereafter submitted by a Member of the Board.  In May 
2000, the Board's Vice Chairman entered an order for 
reconsideration of the decision of May 6, 1993.  The veteran 
by correspondence, dated May 24, 2000, was advised of the 
action taken and informed of his right to submit further 
argument to the reconsideration panel within a period of 60 
days.  In response, an informal brief, dated in August 2000, 
was submitted to the Board for review.

By a separate decision of the same date, the Board has 
reconsidered its May 1993 decision as to the effective date 
assignable for the grant of service connection for chronic 
low back pain with sciatica, but without addressing the 
matters concerning the veteran's entitlement to an initial 
rating of more than 40 percent for chronic low back pain with 
sciatica for the period from December 11, 1987, through 
January 10, 1993, or entitlement to a TDIU prior to January 
11, 1993.  As it was determined by 

the reconsideration panel that those pending, unadjudicated 
claims for an initial rating and TDIU were more properly 
addressed in a separate, single-member decision of the Board, 
the undersigned herein addresses the merits of each.

For background purposes, the undersigned notes that, by a 
decision of the Board in June 1991, entitlement of the 
veteran to service connection for chronic low back pain with 
sciatica was established.  Such decision was effected by the 
VA's Regional Office (RO) in Pittsburgh, Pennsylvania, in a 
rating decision in July 1991, at which time a 0 percent 
rating was assigned from December 11, 1987, pending the 
outcome of further development.  Following a VA examination 
and other evidentiary development, such rating was increased 
by rating action in December 1991 to 10 percent, effective 
from December 11, 1987.  An appeal followed, and by action of 
the RO's hearing officer in July 1992, the rating was 
increased to 40 percent, effective from December 11, 1987.  

The hearing officer's decision was effected by the RO in a 
rating determination of August 1992.  A notice of 
disagreement with the 40 percent rating assigned was 
submitted to the RO in January 1993, wherein it was further 
noted that the veteran had been unemployed since his 
discharge from service and that he was unable to apply for or 
maintain any gainful employment.  Although referenced by the 
Board in its May 1993 decision, the finality of which was 
removed by the reconsideration order, the issue of the 
veteran's entitlement to a rating in excess of 40 percent for 
his low back disorder was not therein adjudicated, but 
referred to the RO for action and no discussion was afforded 
the inferred issue of entitlement to a total disability 
evaluation for compensation based on individual 
unemployability (TDIU).  By subsequent action in June 1997, 
the rating for the veteran's low back disorder was increased 
to 60 percent, effective from January 11, 1993, and a TDIU 
was assigned from January 11, 1993.  


FINDINGS OF FACT

1.  During the period from December 11, 1987, through January 
10, 1993, inclusive, the disability picture presented with 
respect to the veteran's service-connected low back pain with 
sciatica more closely approximated the criteria for a 
pronounced intervertebral disc syndrome, in conjunction with 
severe pain and significant functional loss.

2.  Prior to January 11, 1993, the veteran's one and only 
service-connected disability was 60 percent disabling; he had 
a general equivalency diploma and vocational training in 
taxidermy; his past work experience was as a fire and rescue 
worker with no performance of substantially gainful 
employment since his discharge from military service.

3.  Prior to January 11, 1993, the veteran's one and only 
service-connected disability rendered him unemployable, 
considering his educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 
60 percent for chronic low back pain with sciatica from 
December 11, 1987 through January 10, 1993 have been met.  
38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5293 (2000).  

2.  The criteria for the assignment of a TDIU for the period 
from December 11, 1987 through January 10, 1993 have been 
met.  38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noteworthy that, during the pendency of 
this appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
determination is necessary as to the potential for prejudice 
to the veteran were the Board to proceed to consider the 
merits of the issues presented.  While it is apparent that 
the RO has not yet considered whether any additional 
notification or development actions are required under the 
VCAA, the favorable action herein taken with respect to the 
claims for an initial rating for chronic low back pain and a 
TDIU obviates the need to return the case to the RO.  

Initial Rating for Chronic Low Back Pain with Sciatica

As to this issue, it is noted that the veteran by means of 
timely filed notice of disagreement challenged the initial 
disability rating assigned by the RO for chronic low back 
pain with sciatica, effective from December 11, 1987.  As 
such, there is presented an "original claim" as 
contemplated by Fenderson v. West, 12 Vet. App. 119 (1999) 
(at the time of an initial rating, separate or "staged" 
ratings may be assigned for separate periods of time based on 
the facts found), as opposed to a claim for an "increased 
rating."  It is apparent that the RO has not developed this 
matter in light of Fenderson, and the undersigned is thus 
presented with the question of whether consideration of the 
merits of the claim presented pursuant to Fenderson would 
result in any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As referenced previously 
with the change in the law brought about by the VCAA, 
favorable disposition of this claim obviates the need for 
further action by the RO to consider the merits of the case 
under Fenderson.  

By decision of the RO in August 1992, an initial rating of 40 
percent for chronic low back pain with sciatica was assigned 
for the period from December 11, 1987, to January 24, 1990, 
with assignment of a temporary total rating under 38 C.F.R. 
§ 4.30 from January 25, 1990, until the end of February 1990.  
From March 1, 1990, and continuing thereafter, the 40 percent 
schedular evaluation assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5299-5293, remained in effect.  In 
action separate and apart from the initial rating, the RO in 
action taken in June 1997 increased the rating from 40 to 60 
percent, effective from January 11, 1993.

The question thus presented for appellate review is whether 
more than a 40 percent evaluation is warranted for the 
veteran's chronic low back pain with sciatica for the period 
from December 11, 1987, through January 10, 1993, the day 
prior to the date on which the 60 percent rating was made 
effective.  Inasmuch as the issue of the entitlement to more 
than a 60 percent evaluation from January 11, 1993, is not a 
matter that has been developed or certified for the Board's 
review at this time, and in light of the fact that the 
veteran does not submit argument challenging the rating 
assigned as of January 11, 1993, or thereafter, this decision 
is limited to the time period from the effective date of the 
grant of service connection, December 11, 1987, through 
January 10, 1993.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Under DC 5293 of the VA's Schedule for Rating Disabilities, a 
0 percent rating is for assignment for an intervertebral disc 
syndrome that is postoperative and cured.  A 10 percent 
rating is warranted for an intervertebral disc syndrome that 
is mild in degree.  A 20 percent rating is warranted for an 
intervertebral disc syndrome that is moderate in degree with 
recurring attacks.  A 40 percent rating is warranted for a 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for an intervertebral disc syndrome that is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293.

For background purposes, it is noted that the veteran 
sustained an in-service injury involving the back, for which 
he received medical treatment.  He was seen in July 1980 by 
VA medical personnel for complaints of low back pain and he 
initiated a course of chiropractic care in 1981 that extended 
to 1986 for management of his lumbar strain and/or sprain.  
Several periods of hospitalization were required during 1981 
for treatment of back problems, with diagnostic studies 
showing an extradural defect at L-4 and L-5 along with S-1 
radiculopathy.  Further injury to the spine occurred in June 
1986 in a fall on a wet floor and a period of hospital care 
followed for treatment of an acute sprain of the lumbosacral 
spine, lumbar sacralization, and L5-S1 compression.  Further 
care was received in follow-up.

In December 1987, use of Darvon was prescribed for control of 
the veteran's back pain, and while a period of some 
improvement occurred thereafter, utilization of nerve blocks, 
beginning in May 1988, were required for pain control.  On a 
VA examination in February 1988, the veteran's use of Darvon, 
Motrin, and Restoril was noted.  Evaluation disclosed a limp 
and use of a cane.  Tenderness of the lumbar spine and 
limited motion were present; a computed tomographic (CT) scan 
identified bulging discs and facet arthritis at L3-4 and L4-
5, with resulting spinal stenosis, and facet arthritis at L5-
S1.  Electromyography showed no unequivocal evidence of right 
lumbosacral radiculopathy.  A magnetic resonance imaging 
study of the lumbar spine in April 1988 disclosed a ventral 
impression on the dural sac at the L-3 and L-4 disc levels, 
most likely related to disc herniation.  

During the course of private medical care in 1988, diagnoses 
of acute myospasm and myositis were entered in August 1988.  
In January 1990, the veteran was hospitalized at a private 
facility for evaluation and treatment of his severe back 
pain, with diagnostic testing identifying a left-sided 
extradural defect at the L3-4 level caused by focal 
herniation of the nucleus pulposus.  Central disc herniation 
at the L4-5 level was shown by CT scan.  A lumbar laminectomy 
followed.  

On a VA examination in November 1991, a complaint of constant 
low back pain with intermittent increases in intensity was 
noted.  Also complained of was radiation of the pain to both 
lower extremities.  Use of a cane and a stance in which the 
veteran kept his back bent forward were indicated.  Some 
reduction in hip range of motion was indicated and straight 
leg raising was possible to 20 degrees on the right and to 90 
degrees on the left.  Neurological examination was noted to 
be equal and hyper-reflexic on both sides.  The diagnosis was 
of a status post herniated nucleus pulposus at L4-5 with 
sequelae.

On a VA examination in June 1992, the veteran stood with his 
torso stooped forward while leaning on a cane.  He ambulated 
with a stooped, very slow gait.  No spasm or fixed deformity 
was present, and no sensory or motor deficits were in 
evidence.  Forward flexion of the spine was minimal, and he 
was unable to attempt backward flexion.  Left lateral flexion 
was to 20 degrees; right lateral flexion was 0 degrees.  
Rotation to the right and left was reported as very limited.  
Regarding objective evidence of pain on motion, there was 
noted to be moderate pain with almost any motion of the back 
in any direction.  X-rays were noted to demonstrate 
degenerative joint and disc disease changes.  The veteran was 
found to be unable to bend, lift, or push, and he was found 
to be incapable of performing manual labor.

Further medical examination of the veteran was undertaken by 
a private physician in July 1992.  At that time, the 
veteran's signs and symptoms were found to be consistent with 
an acute herniated nucleus pulposus of L5-S1, as well as 
severe lumbar and gluteal muscle spasms.  Sensory evaluation 
revealed left hypoesthesia correlating to the L-3, L-4, and 
L-5 levels.  With respect to testing of deep tendon reflexes, 
patellar reflexes on the right were two/three and three/four 
on the left.  Achilles' reflexes were two/four, bilaterally.  
There was found to be pain upon palpation of the L-4 and L-5 
area, the sacroiliac area, and over the sciatic notches and 
sciatic distribution.

In addition to the medical data, sworn testimony was provided 
by the veteran and others at various hearings held since 
October 1988 as to the presence of severe pain and associated 
functional restrictions.  Such testimony is found to be 
credible and otherwise supported by the medical findings 
shown throughout the period from December 1987 to January 
1993.

The medical evidence compiled during the relevant time period 
reflects the existence of a disability picture more closely 
approximating the diagnostic criteria pertaining to a 
pronounced intervertebral disc syndrome, beginning in January 
1990 with the surgical intervention required at that time.  
Prior thereto, evidence of significant neurological 
involvement, such as muscle spasm or motor or reflex 
abnormality, is lacking.  The undersigned nevertheless 
concedes that, through no fault of the veteran, it does not 
appear that he was afforded an ongoing, detailed review of 
his neurological status during the pertinent time frame.  

Moreover, in analyzing the medical data prior to January 
1990, the undersigned notes that the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 must be considered when a disability is 
evaluated under DC 5293 pertaining to intervertebral disc 
syndrome.  VAOPGCPREC 36-97.  It must be emphasized that when 
assigning a disability rating, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  Here, it is evident that the 
predominant manifestation of the veteran's disability 
throughout the period in question was his severe back pain, 
as objectively demonstrated.  The presence of such pain and 
its resulting limitations, in combination with the clinical 
and laboratory findings shown as to the existence of 
disabling disc disease, establish a basis for the assignment 
of a 60 percent rating for the entirety of the period in 
question, without resort to staged ratings under Fenderson.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5293.  

In terms of rating the disorder in question under alternate 
criteria, it is noted that the 60 percent rating is the 
maximum evaluation available under DC 5293.  Ratings based on 
limited motion of the lumbar spine, sacroiliac injury, and 
lumbosacral strain are each limited to less than 60 percent.  
See 38 C.F.R. § 4.71a, DCs 5292, 5294, 5294 (2000).  
Moreover, the veteran's service-connected back disability is 
not otherwise shown to entail a vertebral fracture or 
ankylosis, such as might warrant the assignment of a rating 
in excess of 60 percent under 38 C.F.R. § 4.71a, DCs 5285, 
5286, 5289 (2000).  Alternate rating criteria thus do not 
provide a basis for a rating in excess of 60 percent.

Based on the foregoing, a 60 percent rating is found to be in 
order for the veteran's service-connected back disorder for 
the period from December 11, 1987, through January 10, 1993. 

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a). 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration.  Id.  For VA 
purposes, the term, unemployability, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91 (O.G.C. Prec. 75-91); see Karnas 
v. Derwinski, 1 Vet. App. 301 (1991). 

As noted in preceding paragraphs, service connection has been 
established only for chronic low back pain with sciatica, for 
which a 60 percent schedular evaluation has remained in 
effect since December 1987.  On that basis alone, the veteran 
satisfies the initial schedular requirements for the 
assignment of a TDIU set forth in 38 C.F.R. § 4.16(a).  

It, too, must be remembered that the veteran's entitlement to 
a TDIU for the period, beginning January 11, 1993, has been 
previously established by RO action, leaving open only the 
question of his entitlement thereto for the period from 
December 11, 1987, through January 10, 1993.  The limited 
question thus presented by this portion of the veteran's 
appeal is whether he was unemployable solely by reason of his 
service-connected back disorder during the period from 
December 11, 1987, through January 10, 1993.

Evidence on file, including hearing testimony, shows that the 
veteran's military occupational specialty was that of an 
aircraft crash, fire, and rescue man and that he completed 
the requirements of a general equivalency diploma upon his 
discharge from military service.  He likewise participated in 
vocational training in the field of taxidermy with assistance 
of VA educational benefits, although he was never gainfully 
employed as a taxidermist.  In fact, the record reflects 
that, throughout the post-service period, no job of any kind 
was held by the veteran.  

The record includes opinions from medical professionals, to 
the effect that the veteran's service-connected back disorder 
limited, if not precluded, the performance of any and all 
gainful work activity during the relevant time period.  The 
primary opinion is offered by an attending orthopedic surgeon 
who, in his statement of September 1988, reported that the 
veteran was incapacitated by a profoundly limiting disc 
herniation at L3-4 which permanently precluded the 
performance of any form of employment.  Such physician in 
correspondence of March 1991 indicated that the veteran's 
disablement by back disorder dated to 1981, at the time of a 
herniation of one or more spinal discs caused by an in-
service injury.  Also on file is a statement from a VA 
examiner in June 1992, wherein it was found that the veteran 
was unable to bend, lift, or push, and that he was otherwise 
without the ability to perform manual labor.  An attending 
chiropractor determined in December 1993 that the veteran 
could not perform any heavy work.  It is also significant 
that the record does not contain any evidence from vocational 
or medical professionals attesting to the existence of 
residual abilities on the part of the veteran to engage in 
some form of substantially gainful employment during the 
pertinent time frame.  

It is therefore the Board's conclusion that the evidence 
supportive of the veteran's entitlement to a TDIU prior to 
January 11, 1993, far outweighs the evidence, if any, to the 
contrary.  As a preponderance of the evidence is to the 
effect that the veteran's service-connected back disability 
was of such a nature and severity as to prevent him from 
engaging in some form of gainful work activity during the 
period from December 11, 1987, through January 10, 1993, 
entitlement to a TDIU for the noted period is granted.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.16. 


ORDER

An initial rating of 60 percent for chronic low back pain 
with sciatica for the period from December 11, 1987, through 
January 10, 1993 is granted, subject to those provisions 
governing the payment of monetary benefits.

A TDIU for the period from December 11, 1987, through January 
10, 1993 is granted, subject to those provisions governing 
the payment of monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

